DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
	The applicant states that amendments to the specification were filed along with the most recent response. However, no amendments appear to have been submitted and because of this the previous specification objections will be maintained with the exception of the objection related to the claimed terms “body” and “signaling portion” of which was clarified during the 1/27/22 interview.
The disclosure is objected to because of the following informalities:
Instant paragraph [0013] states “FIG. 3 depicts an illustration of the dynamic function of the signaling unit shown in FIG. 16” however there is no Fig. 16 in the drawings.  
Instant paragraphs [0021] and [0041] refer to Figs. 11A and 11B however there are no Figures labeled Fig. 11A or 11B in the drawings.
Instant paragraphs [0022] and [0042] refer to Figs. 12A and 12B however there are no Figures labeled Fig. 12A or 12B in the drawings.
Instant paragraph [0039] refers to Fig. 8E however there is no Figure labeled Fig. 8E in the drawings.


Claim Objections
Claim 9 is objected to because of the following informalities:  
As to claim 9, lines 1-2 currently read “…wherein the the test signal…”. One instance of “the” should be deleted.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-10, and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, which was previously rejected under 35 U.S.C. 101, still requires “wherein the device is positioned extra-vascularly”. This is still a positive recitation of a human organism. The examiner recommends amending this to say “wherein the device is configured to be positioned extra-vascularly” to obviate this rejection.
Claims 3-10 and 15 are rejected as they depend from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mansfield et al. (US 2016/0279366 A1, hereafter 'Mansfield').
As to claim 1, Mansfield discloses a device (100; see Figs. 1-4) for monitoring patency of a fluid path (para 0003), the device comprising: a body (parts including 102, 110, 108, and 132) having a first end (fitting 102) configured to couple with a fluid source (“fitting 102 for connection to a ventilator hose or other ventilation device, such as a closed circuit suction catheter, flow sensor, filter, or humidifier” – para 0022) and a second end (110) configured to couple with a tube or device for delivering fluid to a patient (“nozzle 110 of specified inner diameter for connection to an ETT having a complimentary ID”), the body forming a lumen (see Fig. 2 – lumen including 112 and 144 extending through entirety of device 100) which is part of the fluid path (from Fig. 2 and para 0022 it is clear that internal lumen of 100 is part of the fluid path); a signaling portion (sound generator or speaker 104) configured to generate a test signal comprising acoustic waves or pressure waves that propagate longitudinally in the fluid path (“sound generator or speaker 104 for generating sound pulses” – para 0022; based on the locations of 104 and 106 it can be seen the sound pulses propagate longitudinally in the fluid path),  wherein the acoustic waves or pressure waves pass through the lumen (see Fig. 2, para 0022); and an acoustic a sensor (sensor described in para 0022 which can be, for example, a piezo-electric film 106) in contact with the body (in contact with at least 108 as seen in Fig. 2) configured to detect the test signal comprising acoustic waves or pressure waves generated by the signaling portion in the fluid path (“a sensor, including the non-limiting example of a vibration sensing piezo-electric film 106, for sensing acoustic pressure waves” – para 0022) ; wherein the device is positioned extra-vascularly and distal to the fluid source (based off the description of the relative locations of the device 100 and parts that are connected thereto it is clear that the device is positioned both extra-vascularly and distal to the fluid source).


As to claim 9, Mansfield discloses the device of claim 1, wherein the test signal is generated by compression, percussion, or an acoustic generator (104 described as “sound generator or speaker 104” and therefore comprises an acoustic generator).
As to claim 10, Mansfield discloses the device of claim 1, wherein the sensor is an acoustic sensor (see para 0022 which teaches “a sensor, including the non-limiting example of a vibration sensing piezo-electric film 106, for sensing acoustic pressure waves”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Wodicka et al. (US 6,705,319 B1, hereafter 'Wodicka').
As to claim 3, Mansfield discloses the device of claim 1 as described above. While Mansfield does teach that the tube or device for delivering fluid to a patient can be a catheter (para 0003), this limitation does not appear to have support in the provisional application (#62/138,840, the filing date of which makes Mansfield eligible as prior art).
However Wodicka teaches attaching an apparatus that also uses sounds pulses for insuring patency of an ETT, or alternatively a catheter placed in a patient (see lines 12-19 col. 1, lines 46-64 col. 4, lines 25-32 col. 6).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the present invention, to have modified Mansfield such that the tube or device for delivering 

As to claims 6-7, Mansfield discloses the device of claim 1 as described above, but is silent to a controller that is in communication with the signaling portion and the sensor and wherein the controller is configured to control the signaling portion, receive data from the sensor and analyze the test signal.
However Wodicka teaches a controller (computer 92; see lines 16-26 col. 10) that is in communication with the signaling portion (speaker 74) and the sensor (microphones 76 and/or 78) and wherein the controller is configured to control the signaling portion (lines 39-41 col. 10), receive data from the sensor and analyze the test signal (see paragraph beginning line 65 col. 5 & lines 57-59 col. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Mansfield in view of Wodicka and include a controller that is in communication with the signaling portion and the sensor and wherein the controller is configured to control the signaling portion, receive data from the sensor and analyze the test signal. One would have been motivated to do so in order to provide a means of controlling and analyzing the signal-sending and receiving portions of Mansfield (see paragraph beginning line 65 col. 5, lines 16-59 col. 10 of Wodicka).

As to claim 15, Mansfield discloses a method for monitoring a fluid path (see para 0022) comprising: connecting the device of claim 1 with a target fluid path (see para 0022, above rejection of claim 1); generating a test signal in fluid present in or passing through the device (para 0022 describes sound generator/speaker 104 generating sound pulses); monitoring the test signal through one or more sensors (sensor as described in para 0022) of the device of claim 1.
While Mansfield does teach generating a signal corresponding to the detected sound signal (see at least para 0004-0006, 0037), Mansfield does not expressly recite providing information regarding the patency of the fluid path based on a characteristic of the test signal detected by the one or more sensors.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Mansfield in view of Wodicka to include the additional step of providing information regarding the patency of the fluid path based on a characteristic of the test signal detected by the one or more sensors. One would have been motivated to do so to make a user aware about the patency of the fluid path (see lines 37-63 col. 3 of Wodicka).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield in view of Berard-Anderson et al. (US 2011/0257522 A1, cited previously and hereafter 'Berard-Anderson').
	As to claims 4-5, Mansfield discloses the device of claim 1 as described above. Mansfield additionally discloses a dampener portion (annulus ring 132) composed of a compressible portion (see para 0026), however this limitation does not appear to have support in the provisional application (#62/138,840, the filing date of which makes Mansfield eligible as prior art). Mansfield is silent to wherein the dampener portion has a compressive strength that is less than a compressive strength of the tube for delivering fluid to a target.
	Berard-Anderson teaches monitoring flow characteristics in a fluid conduit at a location downstream of the point of injection by applying a vibration which results in a corresponding fluctuation in a flow velocity measurement (see para 0014). Berard-Anderson further teaches a dampener portion (vibration reducing material 12) composed of a compressible portion (para 0066), and wherein the dampener portion has a compressive strength that is less than a compressive strength of a tube for delivering fluid to a target (see para 0066-0069, Figs. 2-4; damping characteristics are provided by the resilient characteristics of material 12 compared to tubing 7).
	It would have been obvious to one having ordinary skill in the art to modify Mansfield such that Mansfield comprises a dampener portion composed of a compressible portion, wherein the dampener portion has a compressive strength that is less than a compressive strength of the tube for delivering fluid a vibration applied at a certain frequency will results in a corresponding fluctuation in a flow velocity measurement.  Any suitable technique for measuring flow velocity may be used.  Alternatively or in 
addition, the method may include monitoring other fluid flow characteristics, such as the turbulence generated as the injected fluid mixes with the fluid flowing through the fluid conduit”), i.e. one having ordinary skill in the art would recognize monitoring multiple characteristics of the flow of fluid in Mansfield would result in a more accurate understanding of patency of the fluid path of Mansfield.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being made in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783